DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 20, 2021 is acknowledged. New claims 3-5 have been added. Claim 1 has been amended.   Claims 1-5 are pending.
Action on merits of claims 1-5 follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adhesive is between the cushion unit and the flexible display panel” (new claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
    
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO et al. (US. Pub. No. 2010/0238612) in view of CHOI (US. Pub. No. 2015/0227171), both of record, and TAKAYAMA et al. (US Pub. No. 2009/0239320).  
With respect to claim 1, HSIAO teaches a flexible display apparatus substantially as claimed including: 
a flexible display panel (12) configured to wind around a winding axis, the flexible display panel comprising a substrate (1202) and an encapsulation layer (1205) on the substrate; and 
a cushion unit (14) arranged on the flexible display panel (12), 
wherein the cushion unit is arranged on a second surface (124) of the flexible display panel (12), facing a circumferential surface of the winding axis, 
10wherein the flexible display panel (12) has a first surface (122), on which a display unit is arranged and which is at an outside of the flexible display panel (12) with respect to the circumferential surface of the winding axis, and the second surface (124) opposite to the first 
wherein the cushion unit comprises a plurality of cushions (14) that are elastic on the flexible display panel (12) in a lengthwise direction corresponding to a winding direction of the flexible display panel (12), and wherein the plurality of cushions (14) are separated from one another by gaps in the lengthwise direction and contact the flexible display panel (12) in only an inactive area (periphery) of the flexible display panel (12) that is outside and on opposite sides of an active area of the flexible display panel (12) on which the display unit is arranged, and
wherein each of the cushions (14) has a dot shape,
wherein bottom edges of adjacent cushions of the cushions do not contact each other on the second surface (124) of the flexible display panel, and
wherein the cushions unit comprises a foam type insulation tape (polyurethane). (See FIGs. 1, 2, 5-7).

Thus, HSIAO is shown to teach all the features of the claim with the exception of explicitly disclosing20 the flexible display panel configured to wind around a winding axis unit; and the encapsulation layer comprising an alternating stack of layers.  
However, CHOI teaches a flexible display apparatus including: 
a flexible display panel (100) configured to wind around a winding axis unit (200) , the flexible display panel comprising a substrate (110) and an encapsulation layer (130) on the substrate (110), the encapsulation layer (130) comprising a stack films. (See FIGs. 1-2, 6).



Further, TAKAYAMA teaches a flexible display apparatus including:  
a flexible display panel, the flexible display panel comprising a substrate and an encapsulation layer (809-811) on the substrate, the encapsulation layer comprising an alternate  stack of organic and inorganic films. (See FIG. 15). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the encapsulation layer of HSIAO comprising the alternating stack of organic and inorganic films as taught by TAKAYAMA to protect the display. 

With respect to claim 2, the flexible display panel of HSIAO comprises the active area (1222) extending in a lengthwise direction of the flexible display panel and the 25inactive area (1224) extending in a widthwise direction of the flexible display panel. 
With respect to claim 4, in view of CHOI, the winding axis unit (200) comprises a fixing portion (211), and wherein an end (MA1) of the flexible display panel (100) is configured to be connected to the fixing portion (211) of the winding axis unit (200). 
With respect to claim 5, in view of CHOI, the end (MA1) of the flexible display panel (100) and the winding axis unit (200) are configured to be connected to each other at a winding start portion (MA1) of the flexible display panel (100). 
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HSIAO ‘612, CHOI ‘171 and TAKAYAMA ‘320, as applied to claim 1 above, and further in view of SATOH (US. Pub. No. 2008/0055831) of record.
HSIAO, CHOI and TAKAYAMA teach the flexible display as described in claim 1 above including the cushion unit being attached to the flexible display panel.
Thus, HSIAO, CHOI and TAKAYAMA is shown to teach all the features of the claim with the exception of explicitly disclosing adhesive being used for the attachment.
However, SATOH teaches a flexible display apparatus including: cushion unit (2) attached to a flexible display panel (1), wherein an adhesive is between the cushion unit (2) and the flexible display panel (1). (See [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to attaching the cushion unit of HSIAO to the flexible display panel utilizing adhesive as taught by SATOH for the same intended purpose of fixing the cushion onto the display panel without departing from the scope of either.   

Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH D MAI/Primary Examiner, Art Unit 2829